Citation Nr: 0414099	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  93-19 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

 Entitlement to an evaluation in excess of 50 percent for 
service-connected dysthymia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Coppola




INTRODUCTION

The veteran had active duty from September 1949 to December 
1964.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.  

In a March 2001 decision the Board, in part, denied the 
veteran's claim for a disability rating in excess of 50 
percent for his service-connected dysthymic disorder.  He 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In September 2003, the Court vacated and 
remanded the case with respect to the claim for a disability 
rating in excess of 50 percent for service-connected 
dysthymic disorder.    

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Court has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

The Court determined that the VA did not comply with certain 
notice requirements contained in the new section 5103(a), as 
implemented by new regulation § 3.159(b).  The Court stated 
that the record contained no specific notice to the veteran 
that meets the standard established by section 5103(a) and 
§ 3.159(b).  

Additionally, the Board observes that most recent VA 
examination of record was in August 1999 and that most recent 
VA medical records are dated in July 1998.  Additionally, the 
evidence indicates that private medical records may be 
available.  VA's duty to assist the veteran includes 
obtaining recent medical records and a thorough and 
contemporaneous examination in order to determine the nature 
and extent of the veteran's disability.  38 C.F.R. 
§ 3.159(c)(4) (2003).

To ensure that VA has met its duty to notify and assist the 
veteran in developing facts pertinent to the claim, the case 
is REMANDED for the following:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  The VBA AMC 
should also specifically request that he 
provide any evidence in his possession 
that pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  The VBA AMC should contact the 
veteran and request names and addressed 
of VA and non-VA medical providers from 
1998 to present.  After obtaining any 
necessary authorizations, the VBA AMC 
should request copies of veteran's 
medical records, including any medical 
records from the Houston, Texas VA 
Medical Center, from 1998 to present.

3.  After completion of #1-2 above, the 
VBA AMC should schedule the veteran for a 
psychiatric examination to determine the 
nature and severity of the veteran's 
dysthymia. All necessary tests and 
studies should be accomplished and all 
clinical manifestations reported in 
detail.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review was accomplished.  The 
examiner should report a multiaxial 
diagnosis, identifying all current 
psychiatric disorders, and offer an 
opinion of the extent to which the 
veteran's dysthymia interferes with his 
ability to establish and maintain 
relationships as well as any reduction in 
reliability and productivity.  An opinion 
should also be offered as to the extent 
to which the dysthymia interferes with 
the veteran's ability to obtain and 
retain gainful employment.  The examiner 
should indicate the veteran's overall 
psychological, social and occupational 
functioning using the GAF scale provided 
in the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-
IV) and assign a GAF score that reflects 
the veteran's impairment due to his 
dysthymia.  A complete rationale should 
be given for all opinions and conclusions 
expressed.  

4.  After undertaking any necessary 
development in addition to that specified 
above, the VBA AMC should readjudicate 
the issue of an evaluation in excess of 
50 percent for service-connected 
dysthymia.  If the benefits requested are 
not granted to the veteran's 
satisfaction, the VBA AMC should issue a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all applicable criteria pertinent to the 
veteran's claim, which has not been 
previously provided in the statement of 
the case.  A reasonable period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for final appellate review, 
if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




